 



Exhibit 10(b)
FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT
     This First Amendment to Revolving Credit and Security Agreement (this
“Amendment”) is made and entered into as of December 28, 2006 by and among
LESCO, INC., an Ohio corporation, LESCO SERVICES, INC., an Ohio corporation, AIM
LAWN & GARDEN PRODUCTS, INC., an Ohio corporation, and LESCO TECHNOLOGIES, LLC,
a Nevada limited liability company (collectively, the “Borrowers”), the Lenders
party to the Agreement (as defined below), NATIONAL CITY BUSINESS CREDIT, INC.,
an Ohio corporation, as agent for the Lenders (the “Agent”), and NATIONAL CITY
BANK, a national banking association, as the Issuer.
PRELIMINARY STATEMENTS
     A.       The Borrowers, the Agent, the Lenders and the Issuer have entered
into that certain Revolving Credit and Security Agreement dated as of
September 27, 2006 (the “Agreement”).
     B.       The Borrowers, the Agent, the Lenders and the Issuer desire to
amend the Agreement pursuant to the terms and conditions of this Amendment.
     C.       Capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the Agreement.
     NOW, THEREFORE, for valuable consideration received to their mutual
satisfaction, the Borrowers, the Agent, the Lenders and the Issuer hereby agree
as follows:
     1.       Amendment to Section 1-2 — Definitions. The definition of
“Availability Block,” contained in Section 1.2 of the Agreement is hereby
deleted in its entirety and replaced with the following:
     “Availability Block” shall mean (a) Two Million Five Hundred Thousand
Dollars ($2,500,000) from December 28, 2006 through January 30, 2007, (b) Five
Million Dollars ($5,000,000) from January 31, 2007 through February 27, 2007,
and (c) Ten Million Dollars ($10,000,000) at all times thereafter; provided that
the Availability Block shall be reduced to $0 at such time as the Loan Parties
are in compliance with the financial standards contained in Section 6(d) of the
TCS Supply Agreement for at least one fiscal quarter; and, provided further
that, the Availability Block shall immediately be Ten Million Dollars
($10,000,000) at such time as the Loan Parties are not in compliance with the
financial standards contained in Section 6(d) of the TCS Supply Agreement.
     2.       Amendment to Section 3.1 — Interest Rates. Notwithstanding the
provisions of Section 3.1 or any other provision contained in the Agreement to
the contrary, from December 28, 2006 through the later of (a) April 30, 2007 or
(b) the last day of the calendar month in which the Agent receives the March 31,
2007 Borrowing Base Certificate, the Applicable Libor Rate Margin and the
Applicable Letter of Credit Fee Percentage shall equal 2.25%. On the later

 



--------------------------------------------------------------------------------



 



of May 1, 2007 or the first day of the first calendar month after the calendar
month in which the Agent receives the March 31, 2007 Borrowing Base Certificate,
the Applicable Libor Rate Margin and the Applicable Letter of Credit Fee
Percentage shall revert to the rates set forth in the pricing grid contained in
Section 3.l(b) of the Agreement.
     3.       Amendment to Section 9.11 — Delivery of Projections.
Notwithstanding the provisions of Section 9.11 to the contrary, the Borrowers
shall have until January 31, 2007 to provide to the Agent their fiscal year 2007
preliminary operating projections. All future preliminary operating projections
required to be delivered to the Agent pursuant to Section 9.11 shall be
delivered in accordance with the time periods set forth in such Section.
     4.       Amendment to Article X — Events of Defaults. Article X of the
Agreement is hereby amended by inserting new Section 10.21 to the end of such
Article.
     10.21 Revolving Advance Paydown. Failure of the Borrowers to pay in full
all outstanding Revolving Advances on or before April 30, 2007 and to maintain a
$0 Revolving Advance balance for at least 15 consecutive days thereafter.
     5.       Notice of Cash Dominion. The Borrowers hereby agree that, pursuant
to the cash dominion terms contained in Section 4.15(g) of the Agreement, upon
the execution of this Amendment, they will immediately notify each of their
Customers, and use their best efforts to cause each of their Customers, to
forward all collections of every kind due to the Borrowers to a Lockbox subject
to a Blocked Account Agreement. The Borrowers shall continue to use commercially
reasonable efforts to request that their Customers send such collections to such
Lockboxes until the later of (a) the date on which the Threshold Availability
(after adding back the Availability Block) equals or exceeds $12,500,000 for a.
minimum of 30 consecutive calendar days or (b) April 1, 2007 (the “Reversion
Date”). After the Reversion Date, the terms of
Section 4.15(g) of the Agreement shall once again apply to the Borrowers.
     6.       Trade Name Appraisal. The Borrowers hereby agree to conduct an
appraisal of the trade name “LESCO”, to be completed as soon as is reasonably
practical following the date hereof, but in no event later that February 15,
2007. The appraiser and the form and substance of the appraisal shall be
acceptable to the Agent in its reasonable discretion. All costs of such
appraisal shall be for the account of the Borrowers.
     7.       Consultant. The Borrowers hereby agree that, from the date hereof
until the Facility Termination Date, at the request of the Agent, which request
shall be in the Agent’s sole and absolute discretion, the Borrowers shall hire
any consultant that the Agent requests the Borrowers to hire, which hiring shall
be on such terms as the Agent so requests. All fees and costs of any such
consultant shall be for the account of the Borrowers.
     8.       Fees and Expenses. The Borrowers hereby agree to (a) pay to the
Agent, for the benefit of the Agent and the Lenders, an amendment fee in the
amount of $150,000 due and payable on the date hereof and (b) reimburse the
Agent and the Lenders for all reasonable out-of-pocket costs, fees and expenses
incurred in connection with this Amendment, including, without limitation,
reasonable attorneys’ fees.

2



--------------------------------------------------------------------------------



 



     9.       Release of Claims. In consideration of this Amendment, the
Borrowers hereby release and discharge the Agent, the Lenders and their
respective shareholders, directors, officers, employees, attorneys, affiliates
and subsidiaries from any and all claims, demands, liability and causes of
action whatsoever, now known or unknown, arising prior to the date hereof out of
or in any way related to the extension or administration of the Obligations of
the Borrowers, the Agreement or any mortgage or security interest related
thereto.
     10.       No Change or Effect. The Borrowers, the Agent and the Lenders
hereby agree to continue all liens and security interests securing the
Obligations until said Obligations, as modified herein, and any and all related
promissory notes have been fully paid. The parties hereto further agree that
this Amendment shall in no manner affect or impair the liens and security
interests evidenced by the Agreement, the Other Documents, and/or any other
instruments evidencing, securing or related to the Obligations. The Borrowers
hereby acknowledge that all liens and security interests securing the
Obligations are valid and subsisting.
     11.       Obligations Absolute. The Borrowers covenant and agree (a) to pay
the balance of any principal, together with all accrued interest, as specified
above in connection with any promissory note executed and evidencing any
indebtedness incurred in connection with the Agreement, as modified by this
Amendment pursuant to the terms set forth therein, and (b) to perform and
observe covenants, agreements, stipulations and conditions on its part to be
performed hereunder or under the Agreement and all Other Documents executed in
connection herewith or thereof.
     12.       No Set Offs, Etc. The Borrowers hereby declare that the Borrowers
have no set offs, counterclaims, defenses or other causes of action against the
Agent or the Lenders arising out of the Agreement or any Other Documents, and to
the extent any such set offs, counterclaims, defenses or other causes of action
may exist, whether known or unknown, such items are hereby waived by the
Borrowers.
     13.       Counterparts; Facsimile. This Amendment may be executed in
counterparts and all such counterparts shall constitute one agreement binding on
all the parties, notwithstanding that the parties are not signatories to the
same counterpart. The parties may execute this Amendment by facsimile, and all
such facsimile signatures shall have the same force and effect as manual
signatures delivered in person.
     14.       Representations and Warranties. The Borrowers hereby represent
and warrant to the Agent and the Lenders that (a) the Borrowers have the legal
power and authority to execute and deliver this Amendment, (b) the officials
executing this Amendment have been duly authorized to execute and deliver the
same and bind the Borrowers with respect to the provisions hereof, (c) the
execution and delivery hereof by the Borrowers and the performance and
observance by the Borrowers of the provisions hereof do not violate or conflict
with the organizational agreements of the Borrowers or any law applicable to the
Borrowers or result in a breach of any provisions of or constitute a default
under any other material agreement, instrument or document binding upon or
enforceable against the Borrowers, and (d) this Amendment constitutes a valid
and binding obligation upon the Borrowers in every respect.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

            LESCO, INC.,
     an Ohio corporation
      By:   /s/ Michael A. Weisbarth         Name:   Michael A. Weisbarth      
  Title:   V.P., CFO and Treasurer        LESCO SERVICES, INC.,
     an Ohio corporation
      By:   /s/ Michael A. Weisbarth         Name:   Michael A. Weisbarth      
  Title:   V.P., CFO and Treasurer        AIM LAWN & GARDEN PRODUCTS, INC.,
     an Ohio corporation
      By:   /s/ Michael A. Weisbarth         Name:   Michael A. Weisbarth      
  Title:   V.P., CFO and Treasurer        LESCO TECHNOLOGIES, LLC,
     a Nevada Limited liability company
      By:   /s/ Michael A. Weisbarth         Name:   Michael A. Weisbarth      
  Title:   V.P., CFO and Treasurer        NATIONAL CITY BUSINESS CREDIT, INC.,
     an Ohio corporation
      By:   /s/ Anthony Alexander         Name:   Anthony Alexander       
Title:   Vice President     

4



--------------------------------------------------------------------------------



 



            NORTH FORK BUSINESS CAPITAL CORPORATION
      By:   /s/ Doug Sherlag       Name:   Doug Sherlag        Title:   Vice
President        NATIONAL CITY BANK,
     a national banking association
      By:   /s/ Joseph Kwasny         Name:   Joseph Kwasny        Title:  
Senior Vice President     

5